Citation Nr: 0932414	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

5.  Entitlement to service connection for a skin condition, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  According to a September 2008 statement, the 
Veteran no longer wishes to appear for a hearing.

The issue of entitlement to service connection for a skin 
condition, claimed as secondary to herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  On November 4, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal of entitlement 
to service connection for diabetes and colon cancer, claimed 
as secondary to herbicide exposure, is requested.

2.  The Veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
tinnitus and any remote incident of service.

3.  The Veteran currently has right ear hearing loss, but 
there is no competent evidence that shows a causal link 
between his hearing loss and any remote incident of service 
nor did his hearing loss manifest within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for diabetes and colon cancer, claimed as 
secondary to herbicide exposure, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 and 3.304 (2008).

3.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Diabetes Mellitus and Colon Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the issues of entitlement to service connection for 
diabetes and colon cancer, claimed as secondary to herbicide 
exposure, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issues and 
they are dismissed.

Hearing Loss and Tinnitus

The Veteran indicated within an October 2008 statement, that 
although he wished to withdraw some of his claims, he still 
continues his appeal in regard to hearing loss, tinnitus and 
skin rashes.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in November 2004 and March 2006.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also 
advised the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his hearing loss and/or tinnitus can be 
directly attributed to service.  See id.; see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's hearing loss is 
decades after his service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he has suffered with ringing in his ears 
and hearing loss ever since separation from service.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing, ringing in his ears 
and other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 indicates the Veteran served in the Navy 
as a deck hand.  The Veteran's service treatment records 
indicate he suffered a gunshot wound injury in the military 
while off duty hunting.  The Veteran alleges he was exposed 
to frequent gun fire in combat as well as weapons training.  
While his records do not confirm combat exposure explicitly, 
the Veteran did receive combat pay and, at the very least, 
was exposed to some acoustic trauma in basic training.  
Giving the Veteran the benefit of doubt, the Board concedes 
the Veteran likely suffered some acoustic trauma in the 
military.

The Veteran's service treatment records, however, do not 
indicate any complaints, treatment, or diagnoses of tinnitus 
or hearing loss.  The Veteran's July 1963 entrance 
examination indicates the Veteran entered the military with 
normal hearing and the Veteran's July 1967 normal whisper 
test results indicate he separated from the military with 
normal hearing.  Although the whisper test is not as accurate 
as audiological testing, there is no other indication in the 
Veteran's service treatment records that the Veteran 
separated from the military with any chronic acoustic 
condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current tinnitus and 
hearing loss are related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes 
they are not. 

After service, the Veteran's treatment records indicate he 
worked 14 years as a truck driver, 5 years in manufacturing, 
and 7 years as a machinist.  The Veteran routinely hunts and 
uses household tools such as lawn mower, weed eaters and 
chain saws for everyday chores.  

The Veteran was first evaluated by a private doctor in 1990 
for complaints of ear pain, over 20 years after service.  At 
that time, the Veteran did not complain of tinnitus or 
hearing loss.  Rather, the first documented complaint of 
tinnitus is 2004, nearly 40 years after service.  At that 
time, VA outpatient treatment records seem to associate his 
tinnitus with chronic headaches rather than acoustic trauma.  

In regard to hearing loss, complaints are scarce.  A VA 
outpatient treatment record dated April 2005 indicates a 
history of gradual hearing loss, but notes the Veteran 
alleges he first noticed hearing loss in 1964, while in the 
military.  

The Veteran was afforded a VA examination in April 2005.  The 
audiologist diagnosed the Veteran with tinnitus, but 
audiological results only supported a finding of mild hearing 
loss in the right ear.  The left ear was found to have 
"clinically normal" hearing.  The examiner fully documented 
the Veteran's history, as well as the Veteran's contention 
that his tinnitus and hearing loss began in the military.  
With respect to the Veteran's tinnitus, the examiner found it 
unlikely the Veteran's tinnitus is related to service opining 
as follows:

Strongly suspect the symptom of tinnitus is 
related to events after service such as headaches 
although other medical conditions cannot be ruled 
out.  The record is negative for tinnitus prior to 
1991.

With respect to hearing loss, the examiner concluded the 
Veteran's right ear unilateral hearing loss is less likely 
than not due to in-service noise exposure, specifically 
opining as follows:

Given the history of service and post service 
exposures, the mildness of the unilateral loss, it 
is more likely than not due to post service 
factors than factors on active duty.  No evidence 
of record of hearing loss until very recently.

The Board finds the examiner's opinions compelling.  The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the claims file.  Also 
compelling, no medical professional has ever linked the 
Veteran's tinnitus or unilateral hearing loss to in-service 
noise exposure or any other incident of his military service. 

The Board has considered the Veteran's statements that he 
suffered with tinnitus and hearing loss since service.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claims fail based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss or tinnitus to any remote 
incident of service. 

The Veteran's representative argues the examiner's opinion is 
inadequate because it is based on the fact that there is no 
medical evidence of continuity of symptomatology in violation 
of Buchanan, 451 F.3d at 1337.  The Board disagrees.  The 
Veteran alleges he first noticed hearing loss and tinnitus 
while still in the military.  The examiner notes the Veteran 
allegations.  In the end, however, the examiner finds the 
medical evidence more persuasive.  The examiner does not 
merely base his opinion on the lack of symptomatology.  
Rather, the examiner explains in detail that the Veteran's 
complaints of tinnitus seem connected to his chronic 
headaches and other medical conditions.  Similarly, the 
examiner's conclusion seems to be primarily based on the fact 
that the Veteran has very mild unilateral hearing loss 
decades after service, which cuts against the possibility of 
a nexus to noise exposure decades earlier.  The examiner 
further highlights the fact that the Veteran had significant 
post-service noise exposure.  The Board concludes the VA 
examiner's opinion is thorough and sufficiently explained.  

The mere fact the Veteran disagrees with the examiner's 
opinion is not, in and of itself, a reason to find the 
examination inadequate.  To the extent the Veteran himself is 
asserting his hearing loss and tinnitus is due to in-service 
noise exposure, he is not qualified to render such a medical 
conclusion.  See Rucker, 10 Vet. App. at 74.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure, is dismissed.

Entitlement to service connection for colon cancer, claimed 
as secondary to herbicide exposure, is dismissed.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

The Veteran alleges he has a skin condition secondary to in-
service herbicide exposure.  Specifically, the Veteran 
indicates that since service he routinely breaks out in skin 
boils and sores that have to be lanced and drained every 
three to four months.  He also alleges he has dry scaling in 
his hair, back, neck and arms.  

As explained above, the duty to assist requires the VA to 
afford the Veteran an examination when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In this case, the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnoses of a 
dermatological condition.  After service, the Veteran was 
afforded an "Agent Orange" Protocol examination where he 
was diagnosed with contact dermatitis and seborrheic 
dermatitis.  No opinion was rendered with regard to etiology 
at that time.  VA outpatient treatment records through 2008, 
additionally, periodically indicate a diagnosis of "skin 
rash."

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service. A Veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  Chloracne is a condition 
included on the list of diseases associated with Agent Orange 
exposure. See 38 C.F.R. § 3.309(e).

Although the Veteran served in the Navy during the applicable 
time frame, the claim is further complicated by the fact that 
there is no verification the Veteran ever set foot in the 
country of Vietnam.  

In a May 2008 decision, during the pendency of this appeal, 
the United States Court of Appeals for the Federal Circuit 
found that VA reasonably interpreted 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Veteran maintains that he was stationed aboard the USS 
Calvert, which anchored in Vietnam twice.  He alleges he went 
ashore to Da Nang on two occasions.  In support of his claim, 
he submitted articles and statements from fellow servicemen 
who served at the same time supporting his allegations that 
the ship anchored in Da Nang twice, and most of the crew went 
ashore in Vietnam.  Significantly, Bob Hope performed on one 
of the two occasions the Veteran allegedly went ashore, and 
according to the lay testimony, most of the men aboard the 
USS Calvert went ashore to see his show.  There is 
confirmation that Bob Hope indeed performed at that time, but 
no specific confirmation that the Veteran was in attendance.

The Board further notes the Veteran is in receipt of the 
Vietnam Service Medal and that NPRC did confirm the USS 
Calvert was stationed in the official waters of Vietnam on 
numerous occasions between 1964 and 1966, the dates in which 
the Veteran was aboard the USS Calvert.  

In light of the Veteran's testimony and the other submitted 
evidence, the Board will concede the Veteran likely set foot 
in Vietnam and, therefore, was presumably exposed to Agent 
Orange.  Medical records, however, only indicate a diagnosis 
of "skin rash" and "dermatitis," and not specifically 
chloracne.  However, in light of the Veteran's military 
service in Vietnam, the Board concludes a VA examination is 
necessary to fully reconcile the diagnosis or diagnoses of 
all the Veteran's skin conditions, to include references to a 
"skin rash" within the VA outpatient treatment records.  
The Board notes that the Veteran has never been afforded a VA 
examination to determine whether any of his current skin 
conditions can be attributed to his military service, to 
include exposure to Agent Orange.  Corrective action is 
required.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from September 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in 
Fayetteville, Missouri from September 2008 
to the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. After obtaining the above records, to 
the extent available, schedule the Veteran 
for a dermatological examination for the 
claimed skin condition to determine the 
extent and likely etiology of any skin 
condition found, specifically commenting 
on whether the Veteran has chloracne, and 
if not, the likelihood any of the 
Veteran's other diagnosed skin conditions 
are related to any incident of service, to 
include the Veteran's exposure to Agent 
Orange herbicide.
 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


